Name: 2004/527/EC:Council Decision of 28 June 2004 on the request by Burkina Faso to accede to the Protocol on ACP Sugar
 Type: Decision
 Subject Matter: international trade;  Africa;  economic geography
 Date Published: 2004-07-01; 2006-05-30

 1.7.2004 EN Official Journal of the European Union L 232/40 COUNCIL DECISION of 28 June 2004 on the request by Burkina Faso to accede to the Protocol on ACP Sugar (2004/527/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Joint Declaration on Protocol 3 on ACP Sugar to the ACP-EC Partnership Agreement (1) provides that any request from an African, Caribbean or Pacific (ACP) State Contracting Party to the Convention not specifically referred to in that Protocol to participate in its provisions shall be examined. (2) Burkina Faso is an ACP State Contracting Party to the ACP-EC Partnership Agreement and it requested in November 2000 to participate in the provisions of the said Protocol. (3) In a letter of 30 September 2002, the ACP States signified their assent to the accession of Burkina Faso to the said Protocol. (4) An examination of the request of Burkina Faso has shown that the country is not a net exporter of sugar and is not capable of exporting sugar on a permanent basis. (5) It is appropriate to transmit this conclusion to Burkina Faso by letter, HAS DECIDED AS FOLLOWS: Sole Article The request by Burkina Faso to accede to Protocol 3 on ACP sugar to the ACP-EC Partnership Agreement is not accepted. The attached letter shall be sent to Burkina Faso. Done at Luxembourg, 28 June 2004. For the Council The President M. CULLEN (1) OJ L 317, 15.12.2000, p. 269. ANNEX Brussels, Your Excellency, I have the honour to refer to your letter dated 8 November 2000 requesting accession to the Protocol on ACP sugar. In conformity with the Joint Declaration annexed to the Protocol on ACP sugar the European Community has examined your request and has come to the conclusion that Burkina Faso is at present not in a position to fulfil on a permanent basis the obligations of the Protocol. In previous cases, the capacity to fulfil these obligations was defined by the fact that the country in question was a net exporter of sugar. I regret therefore that the Community cannot accept Burkina Faso's request to join the Sugar Protocol. A copy of this letter is sent to the Secretary General of the ACP States. Please accept, Your Excellency, the assurance of my highest consideration. On behalf of the Council of the European Union